Citation Nr: 0800702	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-29 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to 
September 1953.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the benefits sought on appeal.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claim requires additional 
development.

After certification of the veteran's appeal and transfer of 
the record by the RO to the Board in March 2006, additional 
evidence was received at the Board in May 2006 and July 2006.  
The evidence includes a lay statement from the veteran's 
friend and a copy of a long term disability claim form.  
However, the veteran did not submit a waiver of initial 
consideration of this evidence by the RO.  In light of 
Disabled Am. Veterans (DAV) v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed.Cir. 2003) and VAOPGCPREC 1-2003, 69 Fed. 
Reg. 25177 (2004), the Board finds that the RO should 
consider the additional evidence prior to the Board's 
appellate review of these issues.

In addition, correspondence from VA dated in September 1994 
indicates that the veteran was awarded benefits from the 
Social Security Administration (SSA) and received his first 
payment of SSA benefits in August 1992.  However, a review of 
the claims file shows that these records have not yet been 
obtained and associated with the claims folder.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Finally, the veteran has claimed entitlement to a TDIU 
rating.  However, that claim is inextricably intertwined with 
the increased rating claim being remanded because the outcome 
of that claim may have a bearing upon the claim for TDIU.  
The appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  Following completion of the foregoing, 
review the issues on appeal.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the applicable period of time 
for response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



